Citation Nr: 1429067	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for mechanical low back pain syndrome with facet arthropathy at L5-S1 from December 15, 2005 to October 17, 2012.

2.  Entitlement to a rating higher than 40 percent for this mechanical low back pain syndrome with facet arthropathy at L5-S1 since October 18, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012 and June 2013, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development - including a VA compensation examination reassessing the severity of this low back disability and an addendum opinion regarding any functional loss as a result of reported flare-ups.

In a September 2013 decision since issued, during the pendency of this appeal, the Appeals Management Center (AMC) increased the rating for the mechanical low back pain syndrome with facet arthropathy at L5-S1 from 20 to 40 percent as of October 18, 2012.  The Veteran has continued to appeal for an even higher rating.   See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).  So unlike when the Board previously remanded this claim, it now concerns whether an initial rating higher than 10 percent was warranted prior to October 18, 2012 (and more specifically from December 15, 2005 to October 17, 2012), and whether a rating higher than 40 percent has been warranted since October 18, 2012.



FINDINGS OF FACT

1.  For the initial period at issue from December 15, 2005 to October 17, 2012, forward flexion of the Veteran's thoracolumbar spine was to 80 degrees; forward flexion of his cervical spine was to 20 degrees; and there was no muscle spasm or guarding.

2.  For the succeeding period also at issue, that being since October 18, 2012, the low back disability has caused limitation of forward flexion to 70 degrees with pain; forward flexion of the cervical spine to 20 degrees with pain; muscle spasms and guarding severe enough to result in an abnormal gait; and flare-ups due to the pain once to twice a week.  But there is not ankylosis or incapacitating episodes or separately ratable neurological manifestations. 


CONCLUSIONS OF LAW

1. The criteria are not met for entitlement to an initial rating higher than 10 percent for the mechanical low back pain syndrome with facet arthropathy at L5-S1 from December 15, 2005 to October 17, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5242 (2013).

2.  The criteria also are not met for entitlement to a rating higher than 40 percent for this service-connected low back disability since October 18, 2012.  Id.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

When, as here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.


Here, prior to initially adjudicating the Veteran's claim of entitlement to service connection, so in the preferred sequence, a January 2006 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  Moreover, once he appealed the "downstream" initial rating for his low back disability, the RO sent him the required SOC, also since has provided him a supplemental SOC (SSOC), which together focused on this "downstream" initial rating element of his claim.  That satisfied VA's notice obligation concerning this downstream claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Therefore, he has received all required notice concerning his claim.

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Pursuant to the Board's previous remands, additional treatment records, VA compensation examination and addendum opinion were obtained reassessing the severity of his low back disability.  The VA compensation examination and addendum opinion are adequate for rating this disability because the reports contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the June 2012 and June 2013 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board will address the merits of this claim.
 
II.  Legal Criteria

The Veteran's service-connected lumbar spine disability was evaluated as 
10-percent disabling for the initial period at issue from December 15, 2005 to October 17, 2012, and has been evaluated as 40-percent disabling effectively since October 18, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 


Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  

38 C.F.R. § 4.71a, DCs 5235-5242.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Note (5) in DCs 5235-5242 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Any associated objective abnormalities such as bowel or bladder impairment are to be rated separately under an appropriate Diagnostic Code.   See Note (1) of the General Rating Formula. 

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the thoracolumbar spine is from zero to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The normal combined range of motion, then, is 240 degrees and refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.

Because the General Formula is identical for all Diagnostic Codes pertaining to the spine other than for intervertebral disc syndrome (IVDS), consideration of other relevant diagnostic codes pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2012); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

IVDS should be evaluated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (VA's combined ratings table). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed - else, it would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would 

overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) in Code 5243 for IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 
0-percent disabling (i.e., noncompensable) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

A. Entitlement to an Initial Rating Higher than 10 percent from December 15, 2005 to October 17, 2012

Turning to the relevant facts from during this initial period at issue.  The Veteran asserts that he is entitled to an initial 20-percent disability rating for this initial period from December 15, 2005 to October 17, 2012.  He contends that the medical evidence shows arthritic involvement of two or more minor joint groups.  In addition, he claims he had incapacitating episodes that interfered with his sleep and prevented him from obtaining employment.


He receives continuous treatment for various disabilities at VA medical centers.  In December 2006, he reported numbness and tingling radiating down his legs from his back.  An electromyogram (EMG) and nerve conduction study (NCS), however, yielded normal results, meaning that he had no objective finding of radiculopathy or sciatic neuropathy.  It was also noted that an MRI of his lumbar spine was normal.  See Physical Medicine Rehab Consult dated December 2006.

During a December 2006 VA compensation examination of his spine, the Veteran reported that he had developed back pain after being on crutches for approximately nine months.  He stated that he was not then currently working - but as reason for this he cited respiratory problems and various orthopedic problems, such as hip and knee pain bilaterally, so not on account of his low back disability.  Also at the time he did not have radiation of his pain into his lower extremities.  As well, there was no history of urinary or bowel problems.  He reported that his low back pain was constant, but he did not report any flare-ups.

Objectively, examination of his low back showed that he had good heel and toe raising.  Range of motion testing revealed active flexion of 80 degrees, 30 degrees of right and left bending, 10 degrees of extension, and 10 degrees of right and left rotation.  He had a negative straight leg raising test.  There was no reflex, sensory or motor defects.  The examiner indicated the Veteran had good gluteal tone in his lower extremities and did not have paralumbar spasm.  On repeated motion, he did not have any increased pain or decreased range of motion.  The examiner stated that he did not show fatigability, weakness, lack of endurance or incoordination.  Further, there were no incapacitating episodes during the past 12 months.  A lumbar spine x-ray revealed facet arthropathy at L5-S1 and possible spinal stenosis in the lower lumbar spine.

In support of his claim that he has arthritic involvement in two or more minor joint groups, the Veteran submitted MRI results from a private radiologist dated in June 2007.  The MRI of his thoracic spine showed that he had dextroconvexity extending from T12 to T3 with the apex at T5.  The sagittal curvature was maintained, however, and the vertebral bodies, arches, processes, and ribs were of normal size, shape, and density.  As well, the intervertebral disc spaces were well maintained and the surrounding soft tissues unremarkable.  The MRI of his lumbar spine indicated his pelvis and sacrum were level.  There was levoconvexity extending from L5 into the thoracic spine with the apex at L2.  The gravity line was within normal limits.  The vertebral bodies, arches, and processes were of normal size, shape and density.  Also, the intervertebral disc spaces were maintained and the surrounding soft tissues unremarkable.

Under DC 5003, degenerative arthritis (hypertrophic/osteoarthritis) will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate DCs, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion but X-ray involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present as well as occasional incapacitating exacerbations.  DC 5003 indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  In addition, these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

Here, even accepting that the Veteran's low back disability is partly rated under DC 5242 of the General Rating Formula, so even conceding he has degenerative arthritis of his spine (in particular, in the thoracic and lumbar (thoracolumbar) segments), does not in turn entitle him to a rating higher than 10 percent because it is not shown that his arthritic pain resultantly restricted his range of motion to between 30 and 60 degrees.  Instead, even when considering his pain and its effect, forward flexion of his thoracolumbar spine was to 80 degrees, thus greater, and there was no muscle spasm or guarding.  So, according to the holdings in Mitchell, he was at most entitled to a 10 percent rating, in other words, just the minimum compensable rating.  See also Lichtenfels.

Moreover, there were no reports of incapacitating episodes warranting application of DC 5243, and an EMG showed he had no associated radiculopathy, including involving his lower extremities.  Thus, additional compensation under a separate DC, such as 38 C.F.R. § 4.124a, DC 8520, pertaining to impairment of the sciatic nerve, also is unwarranted.  

B. Entitlement to a Rating higher than 40 percent since October 18, 2012

The Veteran is also requesting a rating higher than 40 percent since October 18, 2012.  He initially had a lesser 20 percent rating as of that date, albeit up from the original 10 percent, but the 20 percent rating since has been increased on remand to 40 percent as of that same date.

That date coincides with the date of a VA compensation examination.  He reported experiencing flare-ups as a result of his low back pain.  He stated that his pain was worse with ambulation and prolonged standing.  Range of motion on forward flexion was to 90 degrees with pain at 90 degrees, so at the endpoint.  His extension was to 20 degrees with pain at 20 degrees, so also at the endpoint.  His right and left lateral flexion was to 20 degrees with pain at 20 degrees, again, at the endpoint.  Range of motion for both right and left lateral rotations also was to 20 degrees with pain starting at 20 degrees, so as well at the endpoint.  Upon repetition, there were no noted changes in his range of motion.  It was noted, however, that he had additional limitations, such as less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The examiner further indicated the Veteran had tenderness in his lower back and a positive facet overlocking test.  As well, he had guarding and muscle spasms severe enough to result in an abnormal gait.  That said, there were no signs or symptoms of radiculopathy and no other neurological abnormalities or findings related to his thoracolumbar condition, such as bowel or bladder problems or pathologic reflexes.  He did not have IVDS.  The examiner also determined the low back disability did not impact the Veteran's ability to work.


As already alluded to, the Board remanded this claim for an addendum opinion to address specifically the severity and duration of flare-ups with the estimated further limitations of the range of motion during flare-ups.  In a July 2013 addendum opinion, the Veteran reported that he got various degrees of pain from prolonged standing and walking, from very mild and lasting just a few minutes to severe and lasting a day or more.  He said that, during the severe flare-ups, he lost total mobility of his lower back - in turn requiring him to observe total bed rest for the entire day and not go to work.  During those times, he was unable to lift, twist, bend or even tie his shoe laces.  He said he had those severe flare-ups once to twice a week.  He explained that his limitations were due to pain and not related to weakness, fatigue or incoordination.  Based on this information, the examiner commented that it appeared that the Veteran's lumbar spine range of motion was further limited by about 70 degrees of forward flexion and 20 degrees of extension, right and left rotation and lateral flexion.  He noted there were not variations in the findings between the initial single range of motion and after three repeated range of motions during the examination.  But he explained this was a common finding as it was entirely feasible for no change to be observed after three repeated range of motions since this was not a challenge that represented real life stress on the skeletal system.

This greater level of functional impairment shown during that October 2012 VA compensation examination was the basis for increasing the rating for the Veteran's low back disability from 20 to 40 percent as of the date of that examination, partly owing to the fact that his forward flexion, in the estimation of the VA examiner, was further limited by about 70 degrees during flare ups, so went from the normal 80-90 degrees down to as little as 10-20 degrees, meaning in this extreme circumstance his forward flexion is limited to the required 30 degrees or less necessary for the higher 40 percent rating under DCs 5235-5242.  Additionally, there were muscle spasms and guarding severe enough to result in an abnormal gait, and pain once to twice a week rendering the Veteran bedridden and unable to do anything.  That is to say, that was the first indication of entitlement to this higher rating, so it marks the effective date for the increase in compensation.  See 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2) ; see also Harper v. Brown, 10 Vet. App. 125 (1997).

But an even higher rating is not warranted because, at no time during this appeal, including during or even since that October 2012 VA compensation examination, has the Veteran had ankylosis, certainly not unfavorable (as opposed to favorable) of his entire thoracolumbar spine allowing for assignment of an even higher 50 percent rating under DCs 5235-5242.  Certain then, he equally has not had unfavorable ankylosis of his entire spine when additionally considering the adjacent cervical segment that would allow for assignment of an even greater, and maximum possible, 100 percent rating.

Consider also that his mere mention of being bedridden and unable to do anything once or twice a week, during the extreme flare ups, is not definitionally equivalent to an actual incapacitating episode according to Note (1) in DC 5243 since there is no indication this bed rest is physician-prescribed, only instead at the Veteran's personal election.

Further, the Veteran contends that his claim for a rating higher than 40 percent should be remanded to consider whether there is associated radiculopathy, which if there is could be considered as "part and parcel" of his service-connected disability.  See again 38 C.F.R. § 4.71a, DCs 5235-5242, Note (1), indicating to separately evaluate any associated objective neurologic abnormalities.  See also 38 C.F.R. § 3.310(a) and (b), allowing for the granting of service connection for additional disability that is proximately due to, the result or, or aggravated by a service-connected disability.  He argues that, since the October 2012 VA examiner did not consider previous reports of neurological symptoms, he was not afforded the appropriate rating for his disability and any secondary disabilities.  The Veteran asserts that he has reported radiating pain from his back into his lower extremities since 2006, which have not been afforded due consideration.  The evidence of record does not support this contention, however, at least not in terms of substantiating he has objective indications of associated neurological impairment (e.g., radiculopathy or sciatic neuropathy), despite his subjective complaints that he does.  As discussed above, after complaining of numbness and tingling in his lower extremities, he had an EMG in December 2006 that revealed no radiculopathy.  

During his contemporaneous December 2006 VA examination, he had no complaints of radiating pain, numbness or tingling.  Further, almost six years later, during his October 2012 VA examination, he again had no symptoms or indications of radiating pain, numbness or tingling into his lower extremities.  Indeed, there were no objective findings of radiculopathy or any other neurological abnormalities (e.g., bowel or bladder dysfunction) attributable to his low back disability.  Thus, his complaints of experiencing radiculopathy since 2006 already have been thoroughly evaluated and considered as part of his claim for an even higher rating for his low back disability.

As the preponderance of the evidence is against assigning higher ratings for his low back disability, the benefit-of-the-doubt doctrine is inapplicable and his claim is denied.  38 C.F.R. § 4.3.

C. Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) .

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disability at issue in this appeal are reasonably contemplated by the Rating Schedule under the first prong of the analysis.  His primary complaints regarding his low back involve such symptoms as pain, tenderness to palpation, and an inability to stand or walk for prolonged periods, all of which are contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning attributable to his disability is reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The levels of the disability are also contemplated in the appropriate DC and correspond to the overall disability picture presented.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the Rating Schedule.  In sum, there is no indication that the average industrial impairment from the disability exceeds that contemplated by the assigned ratings.  38 C.F.R. § 4.1.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is unwarranted.



ORDER

The claim of entitlement to an initial rating higher than 10 percent for the low back disability from December 15, 2005 to October 17, 2012 is denied.

The claim of entitlement to a higher rating than 40 percent for this disability since October 18, 2012 also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


